Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
Claims 1-20 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low melting point SDA pitch fuel” in parent claims 1, 10, and 17 is a relative term which renders the claim indefinite. The term “low melting point” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term has been interpreted as a SDA pitch fuel.
The term “low melt point SDA petroleum pitch” in parent claims 1, 10, and 17 is a relative term which renders the claim indefinite. The term “low melt point” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term has been interpreted as a SDA petroleum pitch.  
The term “low melt point solid fuel” in parent claims 17-20 is a relative term which renders the claim indefinite. The term “low melt point” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term has been interpreted as a solid fuel.
The term “lower softening point SDA petroleum pitch” in claims 2 and 11 is a relative term which renders the claim indefinite. The term “lower softening point” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term has been interpreted as a SDA petroleum pitch with a relatively lower softening point.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over GUPTA et al. (USPGPUB 2017/0114281 A1).
GUPTA et al. teach bitumen solidification and prilling.
Regarding claims 1, 10, 11, and 17, GUPTA et al. teach an abstract the method, process, and apparatus for preparing and transporting bitumen.  
Bitumen may be prilled such that a bitumen product comprising a prill core and a non-stick coating.  
The bitumen (petroleum pitch) is taught in paragraph 82 to be solvent deasphalted.
The coating is taught in paragraph 99 to include petroleum coke, coal, coal powder, or asphaltene powder.
The method is taught in paragraph 69 to comprise prills to be cooled below melting temperature, thus hardening and solidifying.  
The method is further taught in paragraphs 72-74 to comprise prill cores falling through a prilling vessel and are cooled such that they become more viscous or semi-solid.  As the prill cores fall, a non-stick coating as a powder is applied through nozzles when the prill cores are at least partially cooled.  
The non-stick coating coats the exterior of the prill cores. 
Although GUPTA et al. do not explicitly teach that the non-stick coating at least partially penetrates the prill cores, it is noted that GUPTA et al. teach a process that is substantially similar to the one that is currently claimed.  GUPTA et al. explicitly teaches that the prill cores are coated with powder as the prill cores cool to a temperature in which the prill cores are still viscous.
GUPTA et al. teach in paragraphs 12-13 that non-stick coated prill is formed and transported in a transportation vessel.  GUPTA et al. teach in paragraph 96 that rail may be used as the transportation vessel.
The transport is not taught to require significant dusting, melting or conglomerating in a truck, rail, or barge.  
Regarding claim 7, 16, and 19, GUPTA et al. do not explicitly teach the properties of non-stick coated prill includes a higher BTU content, a lower ash content, and lower mercury content compared to coal.
However, GUPTA et al. teach a process that is substantially similar to the process that is currently claimed.  
One of ordinary skill in the art would expect that the produced 	non-stick coated prill (especially with a prill core that has been solvent deasphalted) would have similar properties, including a higher BTU content, a lower ash content, and lower mercury content compared to coal.
Regarding claim 2 and 20, GUPTA et al. do not explicitly teach that the solvent deasphalted bitumen has a lower softening point/lower melting point.
However, it is noted that GUPTA et al. teach in paragraph 77 that the prill cores are cooled to about 30°C.  
One or ordinary skill in the art would therefore, expect that a lower softening point of greater than about 30°C may be used with the bitumen with a reasonable expectation of success as GUPTA et al. teach that the cooling step is meant to solidify the bitumen.  A solidifying point or softening point of above about 30°C has been construed as a lower softening point.
Regarding claims 3, 12, and 18, GUPTA et al. teach in paragraph 71 that the prilling process may use a combination of bitumen and DAO.  As the amount of bitumen increases, the percentage of DAO decreases.  
Regarding claims 4 and 13, GUPTA et al. teach in paragraph 86 that multiple non-stick coatings can be used.  GUPTA et al. further teach in paragraph 92 the thickness of the non-stick coating.  The non-stick coating would therefore, increase the surface area of the prills.  
Regarding claims 5 and 14, the coating is taught in paragraph 99 to include petroleum coke, coal, coal powder, (construed to include coal ash ) or asphaltene powder.
Regarding claim 6 and 15, the coating is taught in paragraph 99 to include petroleum coke, coal, coal powder, or asphaltene powder.
Regarding claims 8 and 9, GUPTA et al. do not explicitly teach the shape of the non-stick coated prills are pastilles or powder-coated pitch flakes.
Prills are agglomerates or globules and the shapes do not appear to solve any stated problem and appears to be a design choice.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant’s amendments, filed 06/08/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of GUPTA et al. (USPGPUB 2017/0114281 A1).
GUPTA teaches formation of a non-stick coated prill that comprises a prill core that comprises solvent deasphalted bitumen (petroleum pitch) and a non-stick coating that is applied while the prill is being cooled and solidifies.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        




/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771